ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                       )
                                                   )
POZ Engineering and Environmental Consulting )          ASBCA No. 59004
                                                   )
Under Contract No. W912K6-11-P-0024                )

APPEARANCE FOR THE APPELLANT:                           Mr. Emanuel T. Posluszny, P.E.
                                                         President

APPEARANCES FOR THE GOVERNMENT:                         Raymond M. Saunders, Esq.
                                                         Army Chief Trial Attorney
                                                        MAJ Joseph K. Venghaus, JA
                                                        CPT Vera A. Strebel, JA
                                                         Trial Attorneys

                                ORDER OF DISMISSAL

       The appeal has been settled. Accordingly, it is dismissed from the Board's docket
with prejudice.

       Dated: 3 July 2014



                                                 ELIETHA. TUNKS
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59004, Appeal of POZ Engineering
and Environmental Consulting, rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals